United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF AGRICULTURE
INSPECTION OPERATIONS PROGRAM,
Denison, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0114
Issued: June 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 19, 2018 appellant filed a timely appeal from a September 20, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the September 20, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than 10 percent
permanent impairment of his left upper extremity, for which he previously received a schedule
award.
FACTUAL HISTORY
On January 14, 2015 appellant, then a 54-year-old food safety inspector, filed a traumatic
injury claim (Form CA-1) alleging that he sustained a left arm injury when a hog shed fell and hit
him on the hook of his left arm. He did not initially stop work. By decision dated February 26,
2015, OWCP accepted the claim for left shoulder sprain, left hand sprain, left elbow sprain, and
left ulnar neuropathy. It subsequently expanded acceptance of the claim to include left lateral
epicondylitis, superior glenoid labrum lesion of the left shoulder, and impingement syndrome of
the left shoulder. Appellant received intermittent wage-loss compensation on the supplemental
rolls as of March 1, 2015 and on the periodic rolls as of June 26, 2016.
Appellant underwent OWCP approved surgery on September 2, 2015 for left tennis elbow
release and on April 13, 2016 for left shoulder arthroscopy with repair of anterior labral
detachment and subacromial decompression arthroscopically with acromioplasty and left elbow
revision tennis elbow release with lateral epicondylectomy, performed by Dr. Steven J.
Stokesbary, a Board-certified orthopedic surgeon.
On February 22, 2017 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated February 28, 2017, OWCP requested that appellant submit a
permanent impairment evaluation from his attending physician in accordance with the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).3 It afforded him 30 days to submit the requested impairment evaluation.
In support of his claim, appellant submitted Dr. Stokesbary’s April 13, 2016 operative
report and January 31, 2017 postoperative evaluation. Dr. Stokesbary determined that appellant
had reached maximum medical improvement (MMI) following his April 13, 2016 left lateral
epicondylectomy revision with left shoulder arthroscopy with superior labral anterior to posterior
(SLAP) repair and subacromial decompression.
On October 13, 2017 OWCP referred appellant to Dr. Adam T. Kafka, Board-certified in
physical medicine and rehabilitation, for a second opinion evaluation regarding permanent
impairment of his left elbow and shoulder.
In a November 1, 2017 report, Dr. Kafka discussed appellant’s medical history, provided
physical examination findings, and determined that MMI was reached on January 31, 2017. On
physical examination, he utilized the diagnosis-based impairment (DBI) methodology to
determine the degree of permanent impairment. Dr. Kafka indicated that, in accordance with Table

3

A.M.A., Guides (6th ed. 2009).

2

15-5, Shoulder Regional Grid, of the sixth edition of the A.M.A., Guides,4 the impairment
diagnosis was class 1 acromioclavicular (AC) joint disease with a default impairment value of 10
percent due to distal clavicle resection. He assigned a grade modifier for functional history
(GMFH) of two based on appellant’s QuickDASH score, a grade modifier of 1 for physical
examination (GMPE) based on minimal palpatory findings and mild decrease in range of motion
(ROM) from opposite sides, and a grade modifier of 4 for clinical studies (GMCS) as the magnetic
resonance imaging showed a rotator cuff tear along with a labral lesion. Applying the net
adjustment formula, Dr. Kafka subtracted 1, the numerical value of the class, from the numerical
value of the grade modifiers resulting in a net adjustment of 4 ((2-1) + (1-1) + (4-1).5 Application
of the net adjustment formula meant that movement was warranted from the class 1 default value
grade C to grade E, for a combined rating of 12 percent permanent impairment of the left shoulder.6
Dr. Kafka also provided ROM findings based on three measurements and calculated five percent
permanent impairment using the ROM methodology. He determined that the DBI methodology
should be used as it provided the higher rating.
Dr. Kafka further provided an impairment rating pertaining to the left elbow. Utilizing the
DBI methodology found at Table 15-4, Elbow Regional Grid, of the A.M.A., Guides, he assigned
class 1 impairment for lateral epicondylitis status postsurgical release of extensor origins,
amounting to a default impairment value of five percent.7 Dr. Kafka discussed the net adjustment
formula and assignment of grade modifiers, determining that no adjustment was for a default value
of five percent permanent impairment of the left elbow. He did not utilize the ROM methodology
for the left elbow as physical examination revealed full ROM. Dr. Kafka reported that the A.M.A.,
Guides allowed for combination of two impairments of the same limb. He referenced Appendix
A on page 604, explaining that 12 percent impairment was combined with 5 percent for a final 16
percent permanent impairment of the left upper extremity.8
OWCP routed Dr. Kafka’s report and the case file to Dr. Arthur S. Harris, a Board-certified
orthopedic surgeon serving as an OWCP district medical adviser (DMA), for review and a
determination as to whether appellant sustained a permanent impairment of the left shoulder and
elbow.
In a May 24, 2018 report, Dr. Harris determined that appellant had four percent permanent
impairment of the left upper extremity for loss of shoulder internal rotation under the ROM
methodology.9 He opined that the DBI methodology should be used since it provided the higher
left shoulder rating, amounting to five percent permanent impairment for arthroscopic surgery

4

Id. at 403.

5

Id. at 411.

6

Id. at 403, Table 15-5.

7

Id. at 399, Table 15-4.

8

Id. at 604.

9

Id. at 475, Table 15-34.

3

including labral repair.10 The DMA further found five percent permanent impairment of the left
elbow for residual problems with lateral epicondylitis. He noted full ROM for the left elbow which
amounted to zero percent impairment using the ROM methodology. The DMA concluded that
appellant had a combined value of 10 percent permanent impairment of the left upper extremity
and had reached MMI on November 1, 2017. He disagreed with Dr. Kafka’s 16 percent
impairment rating of the left upper extremity, explaining that the physician had provided
impairment for having undergone excision of the distal clavicle which was not documented on the
April 13, 2016 operative report.
By decision dated September 20, 2018, OWCP granted appellant a schedule award for 10
percent permanent impairment of the left arm (left shoulder and left elbow). The date of MMI was
November 1, 2017 and the period of award ran from November 1, 2017 to June 7, 2018. OWCP
found that in reviewing the evidence, the DMA determined that Dr. Kafka had incorrectly applied
the A.M.A., Guides to the examination findings. It found, therefore, that the weight of the medical
evidence regarding the percentage of permanent impairment rested with the DMA, as he had
correctly applied the A.M.A., Guides to the examination findings to calculate 10 percent
permanent impairment of the left elbow and shoulder.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.11 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.12 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).13
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class of diagnosis (CDX) condition, which is then adjusted by grade modifiers based

10

Id. at 405, Table 15-5.

11

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

12
20 C.F.R. § 10.404; L.T., Docket No. 18-1031 (issued March 5, 2019); see also Ronald R. Kraynak, 53 ECAB
130 (2001).
13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (March 2017).

4

on functional history (GMFH), physical examination (GMPE), and clinical studies (GMCS).14 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).15
OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating of upper extremity impairments.16 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM); and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)17
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”18
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser providing
rationale for the percentage of impairment specified.19
ANALYSIS
The Board finds that the case is not in posture for decision.
On November 1, 2017 OWCP referred appellant to Dr. Kafka for a second opinion
evaluation and opinion regarding the extent of his permanent impairment of the left elbow and
shoulder. Dr. Kafka provided an impairment rating using both the ROM and DBI methodologies.
He discussed his calculations, provided reasoning for his ratings, and provided proper citations to
14

A.M.A., Guides 383-492.

15

Id. at 411.

16

FECA Bulletin No. 17-06 (May 8, 2017).

17

A.M.A., Guides 477.

18

Supra note 16; V.L., Docket No. 18-0760 (issued November 13, 2018); A.G., Docket No. 18-0329 (issued
July 26, 2018).
19

See supra note 13 at Chapter 2.808.6(f) (March 2017).

5

the A.M.A., Guides. Dr. Kafka determined that the DBI methodology produced the higher
impairment rating for the left shoulder, warranting 12 percent permanent impairment for class 1
AC joint disease due to distal clavicle resection.20 He further discussed his findings and calculated
five percent permanent impairment of the left elbow for class 1 lateral epicondylitis status
postsurgical release of extensor origins.21 Dr. Kafka explained his calculations and concluded that
appellant was entitled to a combined 16 percent permanent impairment of the left upper extremity.
In accordance with its procedures, OWCP referred the evidence of record to Dr. Harris,
serving as OWCP’s DMA who provided an impairment rating on May 24, 2018. The DMA
disagreed with Dr. Kafka regarding his left shoulder permanent impairment rating for AC joint
disease due to distal clavicle resection.
While the DMA, performed both a DBI and a ROM rating, the Board finds that his
impairment rating report is conclusory in nature as he merely provided a numerical rating without
providing specific detail or rationale as to how he had utilized the A.M.A., Guides in reaching his
conclusions.22 For example, in performing the DBI rating he did not discuss grade modifiers or
other physical findings in calculating five percent impairment of the left shoulder and five percent
impairment of the left elbow. In providing an ROM rating, the DMA did not explain the loss of
ROM measurements which he relied upon, only concluding that appellant had four percent left
upper extremity impairment for loss of shoulder internal rotation. The report of the DMA is
therefore insufficient as a basis for a schedule award because, as the DMA, he did not appropriately
determine appellant’s permanent impairment based on the appropriate standards.23 Upon receipt
of the DMA report, it was incumbent upon OWCP to request clarification or obtain a supplemental
report from the DMA.24 As that was not done, the Board finds the DMA’s report is an insufficient
basis for a schedule award.
The Board notes that proceedings under FECA are not adversarial in nature, and OWCP is
not a disinterested arbiter. The claimant has the burden of proof to establish entitlement to
compensation. However, OWCP shares responsibility in the development of the evidence to see
that justice is done.25 Once it undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.26
Consequently, the Board finds that further development of the medical evidence is required
to determine the extent of appellant’s permanent impairment for schedule award purposes. On
remand, OWCP should request clarification from Dr. Kafka pertaining to his use of the AC joint
20

Supra note 5.

21

Supra note 6.

22

V.H., Docket No. 18-0848 (issued February 25, 2019).

23

Supra note 13 at Chapter 2.808.6.f(2)(a) (March 2017).

24

Id.; see W.G., Docket No. 17-1090 (issued March 12, 2018).

25

T.R., Docket No. 17-1961 (issued December 20, 2018); William J. Cantrell, 34 ECAB 1223 (1983).

26

Id.; Richard F. Williams, 55 ECAB 343, 346 (2004).

6

disease with distal clavicle resection diagnosis for the left shoulder.27 Following this additional
development, the case should be routed back to a DMA for evaluation of appellant’s permanent
impairment in accordance with the A.M.A., Guides. After such further development as deemed
necessary, OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 20, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

27

R.R., Docket No. 16-0589 (issued February 3, 2017).

7

